Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 1 of 6




                     EXHIBIT A
        July 29-31, 2019 Email Exchange between Piers
             Tueller, Ronald Green, and Sam Castor
             Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 2 of 6


  From:    Sam Castor sam@switch.com
Subject:   Re: Switch v. Stephen Fairfax, et al.
   Date:   July 31, 2019 at 6:15 AM
     To:   Ron Green rdg@randazza.com
    Cc:    Tanya Paonessa tpaonessa@switch.com, Anne-Marie Birk abirk@switch.com, Emily Shaevitz eshaevitz@switch.com,
           Piers R. Tueller ptueller@hutchlegal.com


     ​Ron,

     Good morning. We weren’t available when you were. We have a :ght deposi:on stack this week.

     When are you available today or tomorrow?

     I won’t be available today, but Piers can connect with you to close out the PO and discuss our meet and confer elements today if
     you’re both available. If not, Em will you please schedule a call for Thursday with me and Ron and Piers?



                        SAM CASTOR
                        EVP OF POLICY
                        DEPUTY GENERAL COUNSEL

                       o    +1 (702) 444-4102
                       m    +1 (702) 371-0724
                       e    sam@switch.com
                       +    Switch e-card
                       We use e-cards to reduce waste of natural resources and promote sustainability.




     From: Ron Green <rdg@randazza.com>
     Date: Tuesday, July 30, 2019 at 5:17 PM
     To: Samuel Castor <sam@switch.com>
     Cc: Tanya Paonessa <tpaonessa@switch.com>, Anne-Marie Birk <abirk@switch.com>, Emily Shaevitz
     <eshaevitz@switch.com>, "Piers R. Tueller" <ptueller@hutchlegal.com>
     Subject: Re: Switch v. Stephen Fairfax, et al.

     Hey guys. AHer I didn’t receive a response to this email, I called and leH a message for Piers at about 1:45 this aHernoon.
     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.



             On Jul 29, 2019, at 5:17 PM, Ron Green <rdg@randazza.com> wrote:

             Gentlemen:

             I will not be done preparing for my hearing tomorrow by 5:30. Again, I am free tomorrow aHernoon. From the emails,
             I am guessing that I will be speaking with Mr. Tueller tomorrow. Is there a speciﬁc :me that you would like to speak?
             Or should I call you when I am back in the oﬃce?
             ________________________________________________________
             Ronald D. Green* | Randazza Legal Group, PLLC
             2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
             Tel: 702-420-2001 | Email: rdg@randazza.com
             ________________________________________________________
             * Licensed to practice law in Nevada.



                   On Jul 29, 2019, at 4:32 PM, Ron Green <rdg@randazza.com> wrote:

                   If I am done with my client by 5:30, I can chat for a few minutes. If not, I am available aHer
                   1:30 tomorrow. Not at 1:30.

                   I have not had a chance to really go through your edits to the protec:ve order. However, I will note that
Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 3 of 6

   I have not had a chance to really go through your edits to the protec:ve order. However, I will note that
   you have deleted provisions that were in the ini:al draH that you sent us. Those provisions would have
   prevented Switch from using informa:on outside of the li:ga:on, providing addi:onal evidence of how
   Switch intends to abuse the discovery process.

   Finally, frankly, I am a bit stunned that you con:nue to push the narra:ve that Defendants have waived
   their objec:ons to your requests for produc:on. You say you disagree with my “mischaracteriza:on of
   the facts” but do not iden:fy a single fact that I have allegedly mischaracterized.

   Again, if I am free at 5:30, I can talk. If not, I am available for virtually the en:re aHernoon tomorrow.
   ________________________________________________________
   Ronald D. Green* | Randazza Legal Group, PLLC
   2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
   Tel: 702-420-2001 | Email: rdg@randazza.com
   ________________________________________________________
   * Licensed to practice law in Nevada.



         On Jul 29, 2019, at 4:14 PM, Sam Castor <sam@switch.com> wrote:

         Ron,

         I’ve adached my edits to the Protec:ve Order. I’m available at 5:30 PM tonight if that
         works for you. We have been wai:ng for a call regarding our meet and confer and you
         failed to call me or schedule another call.

         If tomorrow at 1:30 is the only :me you are available, then I will ensure that Piers is
         prepared to discuss this and our meet and confer elements.

         We disagree with your general mischaracteriza:on of the facts in your response to my
         leder. I appreciate it may be diﬃcult for you to recall all the facts as you were not present
         at the original mee:ngs where Switch generously oﬀered to cover costs to expedite this
         process. That oﬀer has been abused. As such, we look forward to discussing these details
         on a call and gegng access to the materials as quickly as possible. They are long overdue
         and your objec:ons have been waived.

         If we are unable to agree upon terms by Wednesday, we will submit our version of the
         Protec:ve Orders to the Judge this Thursday.



                            SAM CASTOR
                            EVP OF POLICY
                            DEPUTY GENERAL COUNSEL

                            o   +1 (702) 444-4102
                            m   +1 (702) 371-0724
                            e   sam@switch.com
                            +   switch e-card
                            we use e-cards to reduce waste of natural resources and promote sustainability.




         From: Ron Green <rdg@randazza.com>
         Sent: Monday, July 29, 2019 3:46 PM
         To: Tanya Paonessa <tpaonessa@switch.com>
         Cc: Anne-Marie Birk <abirk@switch.com>; Emily Shaevitz <eshaevitz@switch.com>; F.
         Christopher Aus:n <caus:n@weidemiller.com>; Sam Castor <sam@switch.com>
         Subject: Re: FW: Switch v. Stephen Fairfax, et al.

         Tanya and Emily:

         I am with a client preparing for a preliminary injunction hearing in another
         case tomorrow morning. I am available tomorrow after the hearing has
         concluded. While I do not know exactly when the hearing will end, it should be
         safe to schedule a call anytime after 1:30.
Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 4 of 6


       On Mon, Jul 29, 2019 at 2:32 PM Tanya Paonessa <tpaonessa@switch.com> wrote:
         Mr. Green,

         Sam would like to discuss this mader with you today if possible. Can you please provide
         your availability to Emily (copied in this email)?

         Thank you,

         Tanya




                           TANYA PAONESSA
                           LITIGATION PARALEGAL

                          o   +1 (702) 522-3086
                          m   702-370-6247
                          e   tpaonessa@switch.com
                          +   switch e-card
                          we use e-cards to reduce waste of natural resources and promote sustainability.




         From: Ron Green <rdg@randazza.com>
         Sent: Thursday, July 25, 2019 5:22 PM
         To: Tanya Paonessa <tpaonessa@switch.com>
         Cc: Anne-Marie Birk <abirk@switch.com>; Emily Shaevitz <eshaevitz@switch.com>; F.
         Christopher Aus:n <caus:n@weidemiller.com>; Sam Castor <sam@switch.com>
         Subject: Re: FW: Switch v. Stephen Fairfax, et al.

         Yes. We sent Mr. Castor and Ms. Bork our suggested revisions earlier this week. I
         don not recall offhand if it was Tuesday or Wednesday.

         On Thu, Jul 25, 2019 at 4:28 PM Tanya Paonessa <tpaonessa@switch.com> wrote:
           Mr. Green,

           I’m just following up to see if you’ve had a chance to review the attached
           Stipulated Protective Order.

           Thank you,
           Tanya




                              TANYA PAONESSA
                              LITIGATION PARALEGAL

                              o   +1 (702) 522-3086
                              m   702-370-6247
                              e   tpaonessa@switch.com
                              +   switch e-card
                              we use e-cards to reduce waste of natural resources and promote sustainability.




           From: Tanya Paonessa <tpaonessa@switch.com>
           Sent: Monday, July 8, 2019 9:03 AM
           To: Ron Green <rdg@randazza.com>
           Cc: F. Christopher Austin <caustin@weidemiller.com>; Emily Shaevitz
           <eshaevitz@switch.com>; Anne-Marie Birk <abirk@switch.com>; Sam Castor
Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 5 of 6

          <eshaevitz@switch.com>; Anne-Marie Birk <abirk@switch.com>; Sam Castor
          <sam@switch.com>
          Subject: Switch v. Stephen Fairfax, et al.

          Mr. Green,

          Per your request, attached is the Word version of the protective order.

          Thank you,



                           TANYA PAONESSA
                           LITIGATION PARALEGAL

                           o +1 (702) 522-3086
                           m 702-370-6247
                           e tpaonessa@switch.com



          CONFIDENTIAL INFORMATION


          This email message, its chain, and any attachments: (a) may include proprietary
          information, trade secrets, pending patents, confidential information and/or other
          protected information ("Confidential Information") which are hereby labeled as
          "Confidential" for protection purposes, (b) is sent to you in confidence with a
          reasonable expectation of privacy, (c) may be protected by confidentiality
          agreements requiring this notice and/or identification, and (d) is not intended for
          transmission to, or receipt by unauthorized persons. Your retention or possession
          will be viewed as your consent to the foregoing and covenant to comply with
          Switch's then current acceptable use policy available at www.switch.com/aup. If
          you are not the intended recipient, (i) please notify the sender immediately by
          telephone or by replying to this message and (ii) then delete this message, any
          attachments, chains, copies or portions from your system(s). Retention of this
          email and the associated data constitutes valid consideration and your consent,
          agreement and covenant to abide by the foregoing terms. Thank you.
        --
        _______________________________________________

        Ronald D. Green* | Randazza Legal Group, PLLC
        2764 Lake Sahara Dr. | Suite 109 | Las Vegas, NV 89117
        Tel: 702-420-2001 | Email: rdg@randazza.com
        _______________________________________________

        * Licensed to practice law in Nevada.

        CONFIDENTIAL INFORMATION


        This email message, its chain, and any attachments: (a) may include proprietary
        information, trade secrets, pending patents, confidential information and/or other
        protected information ("Confidential Information") which are hereby labeled as
        "Confidential" for protection purposes, (b) is sent to you in confidence with a
        reasonable expectation of privacy, (c) may be protected by confidentiality
        agreements requiring this notice and/or identification, and (d) is not intended for
        transmission to, or receipt by unauthorized persons. Your retention or possession
        will be viewed as your consent to the foregoing and covenant to comply with
        Switch's then current acceptable use policy available at www.switch.com/aup. If
        you are not the intended recipient, (i) please notify the sender immediately by
        telephone or by replying to this message and (ii) then delete this message, any
        attachments, chains, copies or portions from your system(s). Retention of this email
        and the associated data constitutes valid consideration and your consent, agreement
        and covenant to abide by the foregoing terms. Thank you.


       --
       ________________________________________________________
        Case 2:17-cv-02651-GMN-EJY Document 53-2 Filed 09/24/19 Page 6 of 6


                        ________________________________________________________
                        Ronald D. Green* | Randazza Legal Group, PLLC
                        2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                        Tel: 702-420-2001 | Email: rdg@randazza.com
                        ________________________________________________________
                        * Licensed to practice law in Nevada.

                        CONFIDENTIAL INFORMATION


                        This email message, its chain, and any attachments: (a) may include proprietary
                        information, trade secrets, pending patents, confidential information and/or other
                        protected information ("Confidential Information") which are hereby labeled as
                        "Confidential" for protection purposes, (b) is sent to you in confidence with a
                        reasonable expectation of privacy, (c) may be protected by confidentiality agreements
                        requiring this notice and/or identification, and (d) is not intended for transmission to,
                        or receipt by unauthorized persons. Your retention or possession will be viewed as
                        your consent to the foregoing and covenant to comply with Switch's then current
                        acceptable use policy available at www.switch.com/aup. If you are not the intended
                        recipient, (i) please notify the sender immediately by telephone or by replying to this
                        message and (ii) then delete this message, any attachments, chains, copies or portions
                        from your system(s). Retention of this email and the associated data constitutes valid
                        consideration and your consent, agreement and covenant to abide by the foregoing
                        terms. Thank you.
                        <2019.07.29 DRAFT S:pulated Protec:ve Order RDG and SC V5 edits.docx>




CONFIDENTIAL INFORMATION

This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending patents, confidential information and/or other
protected information ("Confidential Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in confidence with a
reasonable expectation of privacy, (c) may be protected by confidentiality agreements requiring this notice and/or identification, and (d) is not intended for
transmission to, or receipt by unauthorized persons. Your retention or possession will be viewed as your consent to the foregoing and covenant to comply with
Switch's then current acceptable use policy available at www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately by
telephone or by replying to this message and (ii) then delete this message, any attachments, chains, copies or portions from your system(s). Retention of this
email and the associated data constitutes valid consideration and your consent, agreement and covenant to abide by the foregoing terms. Thank you.
